DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status
This action is in response to the amendment filed on 3/28/2022. Claims 1, 4-8, 11-15, 18-20 are pending. Claims 1, 4, 5, 8, 11, 12, 15, 18, 19 are amended. No claims have been added. Claims 2, 3, 9, 10, 16, 17 have been cancelled.

Applicant has elected to participate in the DSMER pilot program. The examiner has received a completed request form PTO/SB/456. The previous 101 rejection has been updated in view of applicant’s amendments. 

Response to Arguments
Applicant's arguments filed 3/28/2022 have been fully considered but they are not persuasive. The applicant has argued that the prior art does not teach all the features of the claimed invention. The examiner respectfully disagrees. 

Specifically the applicant has argued that 
“Aher does not disclose an active workflow initiated by a user, the active workflow including a plurality of individual workflow stages that are sequentially presented to the user to complete a task. Rather, Aher merely describes delaying an advertisement to be displayed in the presentation of current media asset 201 (e.g., a TV show or movie) by a number of seconds. Aher's presentation of current media asset 201 (e.g., a TV show or movie) is not an active workflow including a plurality of individual workflow stages that are sequentially presented to the user to complete a task. Consequently, Aher cannot send a user an invitation to select a desired subsequent workflow stage following the current workflow stage at which to receive details of an advertisement associated with the deferrable marketing action.” 

The examiner respectfully disagrees. The term workflow is known in the art to be the series of activities that are necessary to complete a task. As can be seen in at least Fig. 5-7, the prior art reference Aher teaches workflows (a series of activities to complete a task). Further, the claim states “sending the user an invitation to select a desired subsequent workflow stage”, the language of the claim does not include an invitation including a plurality of individual workflow stages that are sequentially presented to the user to complete a task the claim merely states sending the user an invitation to select a desired subsequent workflow stage following the current workflow stage at which to receive details of an advertisement associated with the deferrable marketing action. The claim states the intended use language of sending an invitation to select followed by the steps of receiving a user’s input. The prior art reference Aher clearly teaches this, specifically paragraph 4 of Aher discloses “Accordingly, when content (e.g., auxiliary content) is not likely to be enjoyed by a user, a button to skip such content may be presented… Systems and methods described herein are also provided for scheduling an action, initially scheduled to occur at a first time within the presentation of the media asset, to occur at a later second time, in response to receiving selection of the option to delay the action.”  also known as an invitation to select an option. The user input is taught by Aher in at least paragraph 32 “In another aspect of this disclosure, FIG. 2 shows an example of delaying the occurrence of an action (e.g., presentation of advertisement content 203) within the presentation of current media asset 201, where such action is scheduled to interrupt the presentation of the media asset 201. The user may be currently viewing media asset 201 (e.g., provided by a video-on-demand provider) having a start time 209, and where icon 202 indicates a current presentation position of the media asset 201. An action may be scheduled to occur at first time 204 within the presentation of the media asset 201. When the content presentation application determines that the first time 204 is approaching (e.g., that first time 204 is within a predetermined time period from the current presentation position 202), the user may be notified and provided with a selectable option 205 to delay the action to a later second time 207 within the presentation of the media asset. The delay may be associated with a specified delay time (e.g., set by the user or advertisement provider) to delay the advertisement content. If user selection of option 205 is not received before the scheduled time of action 203, the action (e.g., presentation of advertisement content) 203 may occur at the scheduled first time 204.” The user selects delayed display of an advertisement. Applicant’s own originally filed specification discloses delaying advertisements within a workflow. In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., the invitation including an active workflow including a plurality of individual workflow stages that are sequentially presented to the user to complete a task) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

The applicant further argues, 
“Moreover, because Aher's presentation of current media asset 201 does not include a plurality of individual workflow stages that are sequentially presented to the user to complete a task, the user described by Aher cannot select a desired subsequent workflow stage. Consequently, simply providing a user with an option to delay the playback of an advertisement does not equate to Applicant's feature, "receiving a user input indicating the selected desired subsequent workflow stage; and delaying the execution of the marketing action until the user reaches the selected desired subsequent workflow stage."” 

The examiner respectfully disagrees. Again looking at Fig. 5-7, Aher clearly discloses workflows (a series of activities to complete a task). Based on broadest reasonable interpretation of the claimed invention the concept of a task could be to watch a show or the task could be to display an advertisement, both are clearly taught by Aher. See Fig. 7, Generate a media asset, select an asset, schedule occurrence of content, generate an option to delay the presentation. These are steps that exist within a workflow diagram. The user is given the option to delay a presentation and ¶ 78, upon receiving selection of the option to delay the action, the content presentation application may schedule the advertisement to occur at a later second time. If a user opts to view the advertisement the advertisement will be displayed. If the user opts to not view the advertisement the workflow goes on to schedule the content at a different time. 

The tasks as claimed appear to be directed to an advertisement, therefore, the workflow steps of a detailed illustrative process for scheduling an action to occur at a later second time within the presentation of a media asset reads on the current claims based on the broadest reasonable interpretation of the claims in view of applicant’s originally filed disclosure. Applicant’s arguments are not found persuasive, the rejection is updated in view of applicant’s amendments and is maintained. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 15-20 are rejected under 35 U.S.C. 101 because the broadest reasonable interpretation of the claim is drawn to a computer readable medium that covers forms of non-transitory tangible media and transitory propagating signals per se in view of the ordinary and customary meaning of computer readable media, particularly when the specification is silent. See MPEP 2111.01. Because the broadest reasonable interpretation of a claim covers a signal per se, the claim is rejected under 35 US.C. § 101 as covering non-statutory subject matter. See In re Nuijten, 500 F.3d 1346, 1356-57 (Fed. Cir. 2007). 

Claims 1, 4-8, 11-15, 18-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter because the claim(s) as a whole, considering all claim elements both individually and in combination, do not amount to significantly more than an abstract idea. The claim(s) is/are directed to the abstract idea of controlling deferrals of marketing actions. The claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more than the judicial exception itself. Claim(s) (1, 4-8, 11-15, 18-20) is/are directed to an abstract idea without significantly more. 

Step 1 
Regarding Step 1 of the Subject Matter Eligibility Test for Products and Processes (from the January 2019 §101 Examination Guidelines), claim(s) (8, 11-14) is/are directed to a method, in the interest of compact prosecution claim(s) (15, 18-20) disclose “ a computer program product”, and claims(s) (1, 4-7) is/are directed to a system and therefore the claims recites a series of steps and, therefore the claims are viewed as falling in statutory categories.

Step 2A Prong 1

The claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) (mathematical relationships/formulas, mental process or certain methods of organizing human activity). Specifically the independent claims recite:


(a) mental process: as drafted, the claim recites the limitations of determining a workflow, receiving input, controlling, sending, receiving, and delaying an action which is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “a processor,” or “computer” nothing in the claim precludes the determining step from practically being performed in the human mind. For example, but for the “a processor” language, the claim encompasses a user manually determining a workflow, receiving input, controlling, sending, receiving, and delaying a marketing action. The mere nominal recitation of a generic processing device does not take the claim limitation out of the mental processes grouping. This limitation is a mental process.  With regard to the instant application the Examiner has reviewed the disclosure and determined that the underlying claimed invention is described as a concept that is performed in the human mind and/or with the aid of a pen and paper, and thus it is viewed that the applicant is merely claiming that concept performed 1) on a generic computer, 2) in a computer environment or 3) is merely using a computer as a tool to perform the concept, and therefore is considered to recite a mental process. Claims can recite a mental process even if they are claimed as being performed on a computer.  The courts have found claims requiring a generic computer or nominally reciting a generic computer may still recite a mental process even though the clam limitations are not performed entirely in the human mind.  

 	(c) certain methods of organizing human activity: The claim as a whole recites a method of organizing human activity. The claimed invention is a method that allows for users to control deferrals of marketing actions which is a method of managing commercial interactions which includes marketing. Thus, the claim recites an abstract idea. Commercial or Legal Interactions” According to the 2019 PEG, commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations).

Note to the Applicant per the 2019 October Guidance:  The 2019 PEG sets forth a test that distills the relevant case law to aid in examination, and does not attempt to articulate each and every decision. As further explained in the 2019 PEG, the Office has shifted its approach from the case-comparison approach in determining whether a claim recites an abstract idea and instead uses enumerated groupings of abstract ideas.  The enumerated groupings are firmly rooted in Supreme Court precedent as well as Federal Circuit decisions interpreting that precedent. By grouping the abstract ideas, the 2019 PEG shifts examiners’ focus from relying on individual cases to generally applying the wide body of case law spanning all technologies and claim types. In sum, the 2019 PEG synthesizes the holdings of various court decisions to facilitate examination. 

Step 2A Prong 2

Specifically the determined judicial exception is not integrated into a practical application because the claim is directed to an abstract idea with additional generic computer elements, the generically recited computer elements do not add a meaningful limitation to the abstract idea because they amount to simply implementing the abstract idea on a computer. The claim recites the additional element(s): a memory, processor, a computer system, computer program product, computer readable storage medium. The processor in both steps is recited at a high level of generality, i.e., as a generic technology performing generic computer functions of processing data. This generic processor limitation is no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  The claim is directed to the abstract idea. 

	The Examiner has further determined that the claims as a whole does not integrate a judicial exception into a practical application in order to provide an improvement in the functioning of a computer or an improvement to other technology or technical field.  It has been determined that based on the disclosure does not provide sufficient details such that one of ordinary skill in the art would recognize the claimed invention as providing an improvement.  It has not been provided clearly in the disclosure that the alleged improvement would be apparent to one of ordinary skill in the art, but is instead in a conclusory manner (i.e., a bare assertion of an improvement without the detail necessary to be apparent to a person of ordinary skill in the art, and therefore does not improve the technology).  

For further clarification the Examiner points out that the claim(s) recite(s) determining a workflow, receiving input, controlling, sending, receiving, and delaying a marketing action which are viewed as an abstract idea in the form of a mental process applied to certain methods of organizing human activity.  This judicial exception is not integrated into a practical application because the use of a computer for determining, receiving, controlling, sending, receiving, and delaying which is the abstract idea steps of controlling deferrals of marketing action in the manner of “apply it”.  Using a computer for determining a workflow, receiving input, controlling, sending, receiving, and delaying a marketing action of a mental process merely implements the abstract idea in the manner of “apply it” and does not provide 'something more' to make the claimed invention patent eligible.  The claimed limitations of a computing device is not constraining the abstract idea to a particular technological environment and do not provide significantly more.

The specification makes it clear that the claimed invention is directed to the mental activity applied to certain methods of organizing activities to determine how to control deferrals of marketing actions:

[0020] It is not uncommon for marketing actions, such as marketing advertisements (commonly referred to as "ads"), to be presented to users while the user moves through the individual steps of a service provider's workflow. At times, a user may decide to suspend activity with the workflow to view and interact with the advertisement. Although the service provider typically collects revenue when the user interacts with the advertisement, the service provider may prefer that the user maintain focus on the workflow until the task is completed (i.e., the service or product purchase is completed) to avoid losing potential revenue.

The dependent claims recite elements that narrow the metes and bounds of the abstract idea but do not provide ‘something more’.  
The dependent claims do not remedy these deficiencies.

Claims 4-7, 11-14, 18-20 recite limitations which further limit the claimed analysis of data. The claims recite additional limitations that do amount to significantly more and do not integrate the exception into a practical application.

Using a computer to perform the data processing as claimed is merely implementing the abstract idea in the manner of “apply it” and does not provide significantly more. Thus the problem the claimed invention is directed to answering the question based on gathered and analyzed information about a deferrable marketing action.  This is not a technical or technological problem but is rather in the realm of business or marketing management and therefore an abstract idea.


Step 2B

The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because as discussed with respect to Step 2A Prong Two, the additional element in the claim amounts to no more than mere instructions to apply the exception using a generic computer component. 
The same analysis applies here in 2B, i.e., mere instructions to apply an exception using a generic computer component cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.  This is the case because in order for the claims to be viewed as significantly more the claims must incorporate the integral use of a machine to achieve performance of a method, in contrast to where the machine is merely an object on which the method operates, which does not provide significantly more in order for a machine to add significantly more, it must play a significant part in permitting the claimed method to be performed, rather than function solely as an obvious mechanism for permitting a solution to be achieved more quickly.  Whether its involvement is extra-solution activity or a field-of-use, i.e., the extent to which (or how) the machine or apparatus imposes meaningful limits on the claim. Use of a machine that contributes only nominally or insignificantly to the execution of the claimed method (e.g., in a data gathering step or in a field-of-use limitation) would not provide significantly more.  Additionally, another consideration when determining whether a claim recites significantly more is whether the claim effects a transformation or reduction of a particular article to a different state or thing. "[T]ransformation and reduction of an article ‘to a different state or thing’ is the clue to patentability of a process claim that does not include particular machines.  All together the above analysis shows there is not improvement in computer functionality, or improvement to any other technology or technical field.  The claim is ineligible. 	

With respect to the Berkheimer as noted above the same analysis applies to the 2B where the claims are viewed as applying it and as such no further analysis is required.  However with respect to the claims that are viewed as extra solution or post solution activity the Examiner notes that the claims are viewed as well-understood, routine, and conventional because:

(a) A citation to an express statement in the specification or to a statement made by an applicant during prosecution that demonstrates the well-understood, routine, conventional nature of the additional element(s). A specification demonstrates the well-understood, routine, conventional nature of additional elements when it describes the additional elements as well-understood or routine or conventional (or an equivalent term), as a commercially available product, or in a manner that indicates that the additional elements are sufficiently well-known that the specification does not need to describe the particulars of such additional elements to satisfy 35 U.S.C. § 112(a).

[0088] These computer readable program instructions can be provided to a processor of a general purpose computer, special purpose computer, or other programmable data processing apparatus to produce a machine, such that the instructions, which execute via the processor of the computer or other programmable data processing apparatus, create means for implementing the functions/acts specified in the flowchart and/or block diagram block or blocks. These computer readable program instructions can also be stored in a computer readable storage medium that can direct a computer, a programmable data processing apparatus, and/or other devices to function in a particular manner, such that the computer readable storage medium having instructions stored therein comprises an article of manufacture including instructions which implement aspects of the function/act specified in the flowchart and/or block diagram block or blocks.


(c) A citation to a publication that demonstrates the well-understood, routine, conventional nature of the additional element(s). An appropriate publication could include a book, manual, review article, or other source that describes the state of the art and discusses what is well-known and in common use in the relevant industry.  


The dependent claims recite elements that narrow the metes and bounds of the abstract idea but do not provide ‘something more’.  Specifically, the dependent claims do not remedy these deficiencies of the independent claims.

The prior art references Parameshwar et al. (US 20170148057 A1), Schauser et al. (US 20080059295 A1), Aher et al. (US 20210409822 A1) disclose a memory, processor, a computer system, computer program product, computer readable storage medium in at least Parameshwar (Fig. 1, 2, 11, ¶ 6, 7, 35, 39, 40, 87-96), Schauser (Fig. 1, ¶ 17-18, 24, 28), Aher (Fig. 1-4, ¶ 31, 35-38, 43, 53).

Therefore based on the above analysis as conducted based on the January 2019 Guidance from the United States Patent and Trademark Office the claims are viewed as a court recognized abstract idea, are viewed as a judicial exception, does not integrate the claims into a practical application, and does not provide an inventive concept, therefore the claims are ineligible.

	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-8, 11-15, 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Parameshwar et al. (US 20170148057 A1) in view of Schauser et al. (US 20080059295 A1) view of Aher et al. (US 20210409822 A1).

Regarding claim 1,  Parameshwar discloses a computer system comprising: a memory having computer readable instructions; and a processor for executing the computer readable instructions, the computer readable instructions controlling the processors to perform operations (Fig. 1, 11, ¶ 5-7, 36, 39, 56, 89-94); 

determining an active workflow initiated by a user (¶ 36, In at least some implementations, applications 108 include an advertising workflow application 109. In some implementations, the advertising workflow application 109 is a standalone application. In other implementations, the advertising workflow application 109 is included as part of another application, such as a video playing application or system software such as a computing device's operating system. The advertising workflow application 109 is configured to process and manage notifications regarding advertisements that are provided in conjunction with content, such as streaming video content that is consumed on the computing device. The advertising workflow application 109 includes functionality that enables a user to defer viewing the advertisement until a later time. This permits the user to immediately consume their content in a generally uninterrupted manner while, at the same time, opting to defer viewing of an advertisement. ¶ 44-45, User interface component 202 is representative of functionality that provides a user interface with various user interface instrumentalities with which a user may interact. For example, the user interface component can provide a user interface instrumentality that is selectable by a user to consume content, such as streaming videos and the like. For example, in some implementations, when content is received, a video player application can be launched to play the content. When an associated advertisement is received and played, a user interface instrumentality in the form of a user-selectable button can be rendered on top of the advertisement to enable the user to select to defer viewing of the advertisement. If the user-selectable button is selected by the user, the advertisement can be placed on the deferred advertisement queue for later viewing. A notification associated with the deferred advertisement can also be generated. The user interface component can also provide a notification panel that can display the notifications regarding advertisements as described below in more detail. The notification panel, in some implementations, can include an area for non-cancelable notifications (which cannot be visually removed) and an area for cancelable notifications (which can be visually removed). The user interface component can also provide an instrumentality to enable a user to defer viewing of an advertisement that is received with or otherwise associated with content that is received by a user's computing device. ¶ 24, 56);

receiving a user input requesting execution of a deferrable marketing action located at a current workflow stage of the active workflow (¶ 4-7, In one or more other implementations, a digital medium environment includes a computing device having an advertising workflow application that performs advertisement workflow management. One or more computer-readable storage media comprise instructions that are stored thereon that implement the advertising workflow application which, responsive to execution by the computing device, performs improved advertising workflow operations that include receiving content having an associated advertisement and providing an option to defer viewing of the advertisement until a later time. Responsive to determining that the option to defer viewing of the advertisement has been selected, viewing of the advertisement is deferred by: preparing a notification associated with the advertisement to be deferred; placing the notification in a notification panel associated with the computing device; and making an entry that represents the advertisement in a deferred advertisement queue. ¶ 22-25, The various implementations improve upon this forced advertisement model by providing an advertising workflow which allows users to defer video advertisements and watch the video advertisements on their computing device at their own convenience some time later. ¶ 47-48, The advertisement deferral component 206 is representative of functionality that enables a user to select an advertisement for deferral. The advertisement deferral component includes, in at least some implementations, management functionality to detect advertisements that are received, as by monitoring for incoming advertisements from ad servers or outgoing requests for advertisements, and manage the status of advertisements that have been deferred. For example, the advertisement deferral component can manage whether an advertisement's notification is cancelable or non-cancelable. This component can also track the state of the various notifications. For example, the advertisement deferral component can manage and track whether various thresholds have been met which might cause a notification to be transitioned from a cancelable notification to a non-cancelable notification, examples of which are provided below. ¶ 56-58);

and controlling the deferrable marketing action in response to the user input so as to delay execution of the deferrable marketing action (¶ 5-7, In one or more other implementations, a digital medium environment includes a computing device having an advertising workflow application that performs advertisement workflow management. One or more computer-readable storage media comprise instructions that are stored thereon that implement the advertising workflow application which, responsive to execution by the computing device, performs improved advertising workflow operations that include receiving content having an associated advertisement and providing an option to defer viewing of the advertisement until a later time. Responsive to determining that the option to defer viewing of the advertisement has been selected, viewing of the advertisement is deferred by: preparing a notification associated with the advertisement to be deferred; placing the notification in a notification panel associated with the computing device; and making an entry that represents the advertisement in a deferred advertisement queue. ¶ 80-81, In some implementations in which the user has deferred viewing one or more advertisements in favor of consuming their content, upon concluding their content viewing, the user can be prompted to view the advertisements that are saved in the deferred advertisement queue. ¶ 22-25, 47-48, 56-58, 70-72);

wherein controlling the execution comprises delaying the execution of the marketing action until a subsequent workflow stage located downstream from the current workflow stage (¶ 56-58, When the advertising workflow application detects these advertisements, as through the advertisement deferral component 206, the advertising workflow application can provide the user with an option to defer viewing of the advertisement. The deferring option can be implemented in different ways. For example, in some implementations, the deferring option can be provided without necessarily playing the advertisement. That is, before the advertisement is played, a user interface instrumentality can be rendered to enable the user to opt to defer viewing the advertisement. Alternately, in some implementations, the deferring option can be provided contemporaneously while playing the advertisement. This can enable the user to immediately defer viewing the advertisement. As an example, consider FIG. 4 which uses like numerals from FIG. 3. ¶ 72, By deferring advertisement viewing, a user is able to conveniently view content in a generally uninterrupted manner. In a sense, viewing deferral represents a contract between the user and the advertiser. In return for being able to view their content in a generally uninterrupted manner by deferring advertisement viewing, the user agrees to watch the advertisement at some time in the future. However, in some instances the deferred advertisement queue may come to hold a large number of deferred advertisements. In some implementations, measures may be taken to attempt to ensure that the number of deferred advertisements maintained in the deferred advertisement queue does not grow too large. ¶ 80-83, The video player service can also notify the advertising server about the ad click and the web browser can be redirected to the advertiser's ad click link to display the advertisement. In various implementations, each advertisement that has been deferred needs to be watched, even if the same advertisement has been deferred two or more times for different respective videos. The advertisement can then be removed from the deferred advertisement queue. Once the advertisement has been viewed, it will be removed from the notification panel and also from the deferred advertisement queue. The user can also be prompted at other times to view their deferred advertisements. For example, the user may be periodically prompted on a regular basis. Alternately or additionally, the user might be prompted when the number of deferred advertisements in the notification panel reaches a certain threshold. ¶ 68).

Parameshwar does not specifically disclose the sequential workflow stages as claimed. 

However, Schauser discloses the active workflow including a plurality of individual workflow stages that are sequentially presented to the user to complete a task (abstract, ¶ 26-30, The example workflow step 200 comprises a number of components 220a, 220b, 220c, 220d (generally 220). A component 220 may comprise any input and output grouping that enables a user to complete or specify information corresponding to a discrete task or item. In addition to the examples shown, example components may comprise an order component, a purchase component, an address entry component, a login component, a calendar entry, a chart, a ledger entry, and a general input or question component.  The example workflow step 200 comprises a number of advertisements. An advertisement in a workflow may comprise any form of advertising used in conjunction with web pages or other computer displays. Advertisements in workflows may comprise text, links, images, graphics, sounds, animations, movies. Advertisements in workflows may also comprise interactive components. For example an advertisement for a cleaning service might prompt a user to enter an address to locate a franchise of the cleaning service near a given property. Or for example, an advertisement may be a click-to-call advertisement, wherein clicking the ad places a phone call to the advertiser via the computer displaying the workflow. In other embodiments, an advertisement may comprise any other means for contacting the advertiser, including electronic mail, fax, SMS, instant messaging, and chat functionality. ¶ 53-57, After displaying, to a user of a workflow, a screen corresponding to a step in the workflow, the screen providing an input for the user to recommend a potential advertiser corresponding to the workflow (step 601); a client may receive, from the user, input corresponding to at least one recommended advertiser for the workflow (step 603). The input may be received via any input device. In some embodiments, the input may be stored locally while a user completes a workflow step.)

It would have been obvious to one of ordinary skill in the art at the time of Applicant’s invention to modify Parameshwar to include/perform a plurality of individual workflow stages that are sequentially presented to the user to complete a task, as taught/suggested by Schauser. This known technique is applicable to the system of Parameshwar as they both share characteristics and capabilities, namely, they are directed to advertisement workflow management. One of ordinary skill in the art would have recognized that applying the known technique of Schauser would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of Schauser to the teachings of Parameshwar would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such workflow stage features into similar systems. Further, applying a plurality of individual workflow stages that are sequentially presented to the user to complete a task would have been recognized by those of ordinary skill in the art as resulting in an improved system that would allow the user a defined process of tasks within the workflow.

The combination of Parameshwar and Schauser does not specifically teach an invitation as claimed. 

However, the combination of Parameshwar, Schauser, and Aher teaches sending the user an invitation to select a desired subsequent workflow stage following the current workflow stage at which to receive details of an advertisement associated with the deferrable marketing action (Specifically Aher in ¶ 4, Systems and methods described herein are also provided for scheduling an action, initially scheduled to occur at a first time within the presentation of the media asset, to occur at a later second time, in response to receiving selection of the option to delay the action. Such features provide an option for delaying an action (e.g., an advertisement) to a later time during presentation of a media asset, to enhance the user experience of consuming the asset (e.g., by allowing a user to delay presentation of an advertisement in order to finish a particular scene of the episode). ¶ 28-32, In another aspect of this disclosure, FIG. 2 shows an example of delaying the occurrence of an action (e.g., presentation of advertisement content 203) within the presentation of current media asset 201, where such action is scheduled to interrupt the presentation of the media asset 201. The user may be currently viewing media asset 201 (e.g., provided by a video-on-demand provider) having a start time 209, and where icon 202 indicates a current presentation position of the media asset 201. An action may be scheduled to occur at first time 204 within the presentation of the media asset 201. When the content presentation application determines that the first time 204 is approaching (e.g., that first time 204 is within a predetermined time period from the current presentation position 202), the user may be notified and provided with a selectable option 205 to delay the action to a later second time 207 within the presentation of the media asset. The delay may be associated with a specified delay time (e.g., set by the user or advertisement provider) to delay the advertisement content. If user selection of option 205 is not received before the scheduled time of action 203, the action (e.g., presentation of advertisement content) 203 may occur at the scheduled first time 204. ¶ 12-13 In some embodiments, the content presentation application may generate for presentation an indication that, in the absence of receiving selection of the option to delay the action, the advertisement content will be presented at the first time (e.g., a countdown)., ¶ 43, 78, Fig. 5-7);

receiving a user input indicating the selected desired subsequent workflow stage (Aher in ¶ 28-32, In another aspect of this disclosure, FIG. 2 shows an example of delaying the occurrence of an action (e.g., presentation of advertisement content 203) within the presentation of current media asset 201, where such action is scheduled to interrupt the presentation of the media asset 201. The user may be currently viewing media asset 201 (e.g., provided by a video-on-demand provider) having a start time 209, and where icon 202 indicates a current presentation position of the media asset 201. An action may be scheduled to occur at first time 204 within the presentation of the media asset 201. When the content presentation application determines that the first time 204 is approaching (e.g., that first time 204 is within a predetermined time period from the current presentation position 202), the user may be notified and provided with a selectable option 205 to delay the action to a later second time 207 within the presentation of the media asset. The delay may be associated with a specified delay time (e.g., set by the user or advertisement provider) to delay the advertisement content. If user selection of option 205 is not received before the scheduled time of action 203, the action (e.g., presentation of advertisement content) 203 may occur at the scheduled first time 204. ¶ 43, FIG. 4 shows an illustrative block diagram of system 400 for presenting an option to skip current content and start presentation of a next media asset, in accordance with some embodiments of this disclosure, and/or presenting an option to delay an action scheduled to occur within presentation of a media asset, in accordance with some embodiments of this disclosure. System 400 may include a user equipment device (e.g., user television equipment 402, user computer equipment 404, wireless user communications device 406), content presentation server 416, media content source 420, advertisement content database 422… ¶ 34, 52-53, 60, 78);

and delaying the execution of the marketing action until the user reaches the selected desired subsequent workflow stage (Aher in ¶ 32-34, In the example of FIG. 1A, in response to determining that the presentation of the current media asset is not likely to be of interest to the user, the content presentation application generates for presentation selectable option 116, enabling the user to skip presentation of a remainder of the current media asset (e.g., advertisement content 110) and start presentation of a next media asset (e.g., the selected media asset 102). On the other hand, if the content presentation application had determined that the user is likely to be interested in the current advertisement content 110, the selectable option 116 to skip the advertisement may not be presented to the user. ¶ 43, 78). 

It would have been obvious to one of ordinary skill in the art at the time of Applicant’s invention to modify Parameshwar to include/perform sending the user an invitation to select a desired subsequent workflow stage following the current workflow stage at which to receive details of an advertisement associated with the deferrable marketing action, as taught/suggested by Aher. This known technique is applicable to the system of Parameshwar as they both share characteristics and capabilities, namely, they are directed to adding functionality to media assets. One of ordinary skill in the art would have recognized that applying the known technique of Aher would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of Aher to the teachings of Parameshwar would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such invitation stage features into similar systems. Further, applying sending the user an invitation to select a desired subsequent workflow stage following the current workflow stage at which to receive details of an advertisement associated with the deferrable marketing action would have been recognized by those of ordinary skill in the art as resulting in an improved system that would allow the user the ability to decide at which point to view an advertisement. 

Regarding claims 4, 11, 18, the combination of Parameshwar, Schauser, Aher teach the limitations of claims 1, 8, 15, the combination with Parameshwar further teaches
wherein controlling the deferrable marketing action includes displaying first advertisement details having a first value in response to receiving from the user a first selected desired subsequent workflow stage and displaying second advertisement details having a second value greater than the first value in response to receiving from the user a second selected desired subsequent workflow stage located downstream from the first selected desired workflow stage (Fig. 9, ¶ 75-77, At block 902 selection of an option to defer advertisement viewing is received. Examples of how this can be done are provided above. At block 904, a determination is made as to whether a cancelable notification threshold is met. If the threshold is not met, a notification associated with the viewing-deferred advertisement is placed in a cancelable notification area of a user interface (block 906) and the procedure returns to block 902. If, on the other hand, the cancelable notification threshold is met, at block 908 one or more notifications are placed in a non-cancelable notification area of a user interface. This operation can be performed by placing all of the notifications in the cancelable notification area in the non-cancelable notification area. Alternately, this operation can be performed by placing the current notifications and all subsequent notifications in the non-cancelable notification area. At block 910, a determination is made as to whether the non-cancelable notification threshold is met. If the threshold is not met, then the procedure returns to block 902. If, on the other hand, the non-cancelable notification threshold is met, the option to defer advertisement viewing is removed (block 912). This operation can be performed in any suitable way. For example, in at least some implementations this operation can be performed by removing the user interface instrumentality that allows the user to defer advertisement viewing. In addition, the user may be prompted to view one or more of the advertisements that reside in the deferred advertisement queue. ¶ 80-83, In some implementations in which the user has deferred viewing one or more advertisements in favor of consuming their content, upon concluding their content viewing, the user can be prompted to view the advertisements that are saved in the deferred advertisement queue. As an example, consider FIG. 10 which illustrates the digital medium environment of FIG. 3, wherein like numerals are utilized. Notice that a prompt 1000 appears in the user interface and indicates to the user that they may now proceed to view their advertisements. To view the advertisements, the user simply needs to select them from the notification panel. In this particular example, the user can select from either the non-cancelable notification area 304 or the cancelable notification area 306. They may do this in any suitable way such as by tapping or otherwise selecting a notification. When this happens, the video player application that pushed the notification is launched and the application plays the video advertisement. If the advertisement is stored locally, the advertisement can be retrieved and played. If, on the other hand, the advertisement is stored remotely, such as by a remote advertisement server, the application can contact the server to retrieve the advertisement. The video player service can also notify the advertising server about the ad click and the web browser can be redirected to the advertiser's ad click link to display the advertisement. In various implementations, each advertisement that has been deferred needs to be watched, even if the same advertisement has been deferred two or more times for different respective videos. The advertisement can then be removed from the deferred advertisement queue. Once the advertisement has been viewed, it will be removed from the notification panel and also from the deferred advertisement queue. The user can also be prompted at other times to view their deferred advertisements. For example, the user may be periodically prompted on a regular basis. Alternately or additionally, the user might be prompted when the number of deferred advertisements in the notification panel reaches a certain threshold. ¶ 101, 47, 80).

Regarding claims 5, 12, 19, the combination of Parameshwar, Schauser, Aher teach the limitations of claims 1, 8, 15, the combination with Parameshwar further teaches wherein controlling the deferrable marketing action includes displaying a confirmation message at the current workflow stage of the workflow indicating an awaiting deferrable marketing action at the selected desired subsequent workflow stage (¶ 25, In some implementations, the user can opt to view the advertisement in which case the advertisement will be played in the usual way. If, however, the user opts to defer an advertisement, the advertisement can be stopped immediately and the content can play or resume instantly. Once the user indicates that the advertisement is to be deferred, the advertisement or a representation thereof, such as a link and other related information, is placed onto a deferred advertisement queue. The deferred advertisement queue is used to hold advertisements that have been deferred so that the user can view the advertisements at a later date. In addition, an advertisement notification can be generated to remind the user that they have deferred viewing of the advertisement., ¶ 32, In some implementations, the state of the notification panel and deferred advertisement queue is maintained across device restarts and video player restarts. That is, if multiple advertisements reside in the notification panel and deferred advertisement queue and the video player is closed or the device is restarted, those advertisements will still reside in the notification panel and the deferred advertisement queue. In this manner, the user will still be committed to watching the advertisements even though they restarted their video player or device. When the user restarts their device or video player, if the user does not select any advertisement in the notification panel, the user can be given an option to watch a few or all of the deferred advertisements just before the next content starts. Once he or she views a few advertisements which, in turn, reduce the advertisements in the deferred advertisement queue, the user will be allowed to watch the next content., ¶ 44-48, 68). 

Regarding claims 6, 13, 20, the combination of Parameshwar, Schauser, Aher teach the limitations of claims 1, 8, 15, the combination further teaches wherein the confirmation message is continuously displayed at each subsequent workflow stage of the workflow following the current work flow stage until the user reaches the selected desired subsequent workflow stage (Parameshwar ¶ 29, For example, if a deferred advertisement has a notification that has resided as a cancelable notification for 10 days or a certain number of days which can be configured by the video player, its associated notification can be transitioned to a non-cancelable notification. A non-cancelable notification is one that cannot be visually hidden by the user. This provides a constant visual reminder to the user that there are a number of advertisements that need to be viewed and that the user committed to viewing the advertisements earlier. The user may still view content at this point. ¶ 44-48, The user interface component 202 allows the user to select the deferral option for advertisement which then causes the notification component 204 to generate a notification for advertisements that have been deferred. The notification reminds the user that an advertisement has been deferred for later viewing. The advertisement deferral component then places the advertisement or a representation of the advertisement on the deferred advertisement queue so that the user can later view the advertisement that has been deferred. ¶ 25, In some implementations, the user can opt to view the advertisement in which case the advertisement will be played in the usual way. If, however, the user opts to defer an advertisement, the advertisement can be stopped immediately and the content can play or resume instantly. Once the user indicates that the advertisement is to be deferred, the advertisement or a representation thereof, such as a link and other related information, is placed onto a deferred advertisement queue. The deferred advertisement queue is used to hold advertisements that have been deferred so that the user can view the advertisements at a later date. In addition, an advertisement notification can be generated to remind the user that they have deferred viewing of the advertisement., ¶ 32, In some implementations, the state of the notification panel and deferred advertisement queue is maintained across device restarts and video player restarts. That is, if multiple advertisements reside in the notification panel and deferred advertisement queue and the video player is closed or the device is restarted, those advertisements will still reside in the notification panel and the deferred advertisement queue. In this manner, the user will still be committed to watching the advertisements even though they restarted their video player or device. When the user restarts their device or video player, if the user does not select any advertisement in the notification panel, the user can be given an option to watch a few or all of the deferred advertisements just before the next content starts. Once he or she views a few advertisements which, in turn, reduce the advertisements in the deferred advertisement queue, the user will be allowed to watch the next content., ¶ 66, A non-cancelable notification is a notification whose visual representation cannot be visually hidden by the user. This means that the non-cancelable notification serves as a continuous visual reminder to the user that one or more advertisements reside in the deferred advertisement queue and remain to be viewed. ¶ 68). 

Regarding claims 7, 14, the combination of Parameshwar and Schauser teach the limitations of claims 1, 8, Parameshwar teaches wherein the current workflow stage includes an immediate marketing action, and wherein the processor executes the immediate marketing action in the current workflow stage (Fig. 5, 7, 9, ¶ 33, On the other hand, as shown in FIG. 2, in response to receiving selection of the option 205 to delay the action 203, the action 203 may be scheduled to occur at the second time 207 within the presentation of the media asset 201. In this way the user is able to delay the occurrence of the action in order to continue viewing the current media asset (e.g., in this case, to watch the automobile depicted in the media asset 201 move past the palm tree). This may be desirable for a user in a circumstance where the current presentation position 202 of the media asset 201 is a particularly interesting to the user (e.g., a climax of the plot of the media asset). In some embodiments, an opportunity to further delay the action 203 (e.g., to a later time than second time 207) may be provided to the user. For example, such further delay option may be presented a predetermined time after the initial delay option is selected. The action (e.g., presentation of advertisement content 203) may be required to occur in time interval 208, which may be bounded by first time 204 and cutoff time 206. In some embodiments, an opportunity to further delay the occurrence of the action 203 may not be presented if a delay time of such further delay would cause the action to be scheduled to occur after the cutoff time 206. Alternatively, the occurrence of the action 203 may be scheduled to automatically occur at the cutoff time 206. ¶ 61,  At block 506, a determination is made as to whether the defer option has been selected. If the defer option has not been selected, the advertisement is played in the usual way (block 508). This operation can be performed in any suitable way. For example, in implementations in which the user is provided the option before the advertisement is played, this option can be performed by beginning to play the advertisement. This can include contacting an advertisement server to retrieve the advertisement or initiating play of any advertisement that accompanied the content. Alternately, if the advertisement was initially played, this operation can be performed by allowing the advertisement to continue to play. If, on the other hand, the defer option has been selected, at block 510, advertisement viewing is deferred. This operation can be performed in any suitable way. For example, the advertisement or an associated representation of the advertisement, such as a link, can be placed in the deferred advertisement queue. In addition, a notification associated with the advertisement can be placed into the computing device's notification panel. Alternately or additionally, the notification can be associated with the application that would normally play the associated advertisement, such as a video player application. In this manner, the next time the user launches the video player application, the user can be prompted to view the advertisements that have been associated with the video player application., ¶ 71, 75, 77).

Regarding claim 8,  Parameshwar discloses a computer-implemented method for controlling deferrals of marketing actions in a sequential workflow (Fig. 1, 11, ¶ 5-7, 36, 39, 56, 89-94); 

determining an active workflow initiated by a user (¶ 36, In at least some implementations, applications 108 include an advertising workflow application 109. In some implementations, the advertising workflow application 109 is a standalone application. In other implementations, the advertising workflow application 109 is included as part of another application, such as a video playing application or system software such as a computing device's operating system. The advertising workflow application 109 is configured to process and manage notifications regarding advertisements that are provided in conjunction with content, such as streaming video content that is consumed on the computing device. The advertising workflow application 109 includes functionality that enables a user to defer viewing the advertisement until a later time. This permits the user to immediately consume their content in a generally uninterrupted manner while, at the same time, opting to defer viewing of an advertisement. ¶ 44-45, User interface component 202 is representative of functionality that provides a user interface with various user interface instrumentalities with which a user may interact. For example, the user interface component can provide a user interface instrumentality that is selectable by a user to consume content, such as streaming videos and the like. For example, in some implementations, when content is received, a video player application can be launched to play the content. When an associated advertisement is received and played, a user interface instrumentality in the form of a user-selectable button can be rendered on top of the advertisement to enable the user to select to defer viewing of the advertisement. If the user-selectable button is selected by the user, the advertisement can be placed on the deferred advertisement queue for later viewing. A notification associated with the deferred advertisement can also be generated. The user interface component can also provide a notification panel that can display the notifications regarding advertisements as described below in more detail. The notification panel, in some implementations, can include an area for non-cancelable notifications (which cannot be visually removed) and an area for cancelable notifications (which can be visually removed). The user interface component can also provide an instrumentality to enable a user to defer viewing of an advertisement that is received with or otherwise associated with content that is received by a user's computing device. ¶ 24, 56);

receiving a user input requesting execution of a deferrable marketing action located at a current workflow stage of the active workflow (¶ 4-7, In one or more other implementations, a digital medium environment includes a computing device having an advertising workflow application that performs advertisement workflow management. One or more computer-readable storage media comprise instructions that are stored thereon that implement the advertising workflow application which, responsive to execution by the computing device, performs improved advertising workflow operations that include receiving content having an associated advertisement and providing an option to defer viewing of the advertisement until a later time. Responsive to determining that the option to defer viewing of the advertisement has been selected, viewing of the advertisement is deferred by: preparing a notification associated with the advertisement to be deferred; placing the notification in a notification panel associated with the computing device; and making an entry that represents the advertisement in a deferred advertisement queue. ¶ 22-25, The various implementations improve upon this forced advertisement model by providing an advertising workflow which allows users to defer video advertisements and watch the video advertisements on their computing device at their own convenience some time later. ¶ 47-48, The advertisement deferral component 206 is representative of functionality that enables a user to select an advertisement for deferral. The advertisement deferral component includes, in at least some implementations, management functionality to detect advertisements that are received, as by monitoring for incoming advertisements from ad servers or outgoing requests for advertisements, and manage the status of advertisements that have been deferred. For example, the advertisement deferral component can manage whether an advertisement's notification is cancelable or non-cancelable. This component can also track the state of the various notifications. For example, the advertisement deferral component can manage and track whether various thresholds have been met which might cause a notification to be transitioned from a cancelable notification to a non-cancelable notification, examples of which are provided below. ¶ 56-58);

and controlling the deferrable marketing action in response to the user input so as to delay execution of the deferrable marketing action (¶ 5-7, In one or more other implementations, a digital medium environment includes a computing device having an advertising workflow application that performs advertisement workflow management. One or more computer-readable storage media comprise instructions that are stored thereon that implement the advertising workflow application which, responsive to execution by the computing device, performs improved advertising workflow operations that include receiving content having an associated advertisement and providing an option to defer viewing of the advertisement until a later time. Responsive to determining that the option to defer viewing of the advertisement has been selected, viewing of the advertisement is deferred by: preparing a notification associated with the advertisement to be deferred; placing the notification in a notification panel associated with the computing device; and making an entry that represents the advertisement in a deferred advertisement queue. ¶ 80-81, In some implementations in which the user has deferred viewing one or more advertisements in favor of consuming their content, upon concluding their content viewing, the user can be prompted to view the advertisements that are saved in the deferred advertisement queue. ¶ 22-25, 47-48, 56-58, 70-72);

wherein controlling the execution comprises delaying the execution of the marketing action until a subsequent workflow stage located downstream from the current workflow stage (¶ 56-58, When the advertising workflow application detects these advertisements, as through the advertisement deferral component 206, the advertising workflow application can provide the user with an option to defer viewing of the advertisement. The deferring option can be implemented in different ways. For example, in some implementations, the deferring option can be provided without necessarily playing the advertisement. That is, before the advertisement is played, a user interface instrumentality can be rendered to enable the user to opt to defer viewing the advertisement. Alternately, in some implementations, the deferring option can be provided contemporaneously while playing the advertisement. This can enable the user to immediately defer viewing the advertisement. As an example, consider FIG. 4 which uses like numerals from FIG. 3. ¶ 72, By deferring advertisement viewing, a user is able to conveniently view content in a generally uninterrupted manner. In a sense, viewing deferral represents a contract between the user and the advertiser. In return for being able to view their content in a generally uninterrupted manner by deferring advertisement viewing, the user agrees to watch the advertisement at some time in the future. However, in some instances the deferred advertisement queue may come to hold a large number of deferred advertisements. In some implementations, measures may be taken to attempt to ensure that the number of deferred advertisements maintained in the deferred advertisement queue does not grow too large. ¶ 80-83, The video player service can also notify the advertising server about the ad click and the web browser can be redirected to the advertiser's ad click link to display the advertisement. In various implementations, each advertisement that has been deferred needs to be watched, even if the same advertisement has been deferred two or more times for different respective videos. The advertisement can then be removed from the deferred advertisement queue. Once the advertisement has been viewed, it will be removed from the notification panel and also from the deferred advertisement queue. The user can also be prompted at other times to view their deferred advertisements. For example, the user may be periodically prompted on a regular basis. Alternately or additionally, the user might be prompted when the number of deferred advertisements in the notification panel reaches a certain threshold. ¶ 68).

Parameshwar does not specifically disclose the sequential workflow stages as claimed. 

However, Schauser discloses determining an active workflow initiated by a user, the active workflow including a plurality of individual workflow stages that are sequentially presented to the user to complete a task (abstract, ¶ 26-30, The example workflow step 200 comprises a number of components 220a, 220b, 220c, 220d (generally 220). A component 220 may comprise any input and output grouping that enables a user to complete or specify information corresponding to a discrete task or item. In addition to the examples shown, example components may comprise an order component, a purchase component, an address entry component, a login component, a calendar entry, a chart, a ledger entry, and a general input or question component.  The example workflow step 200 comprises a number of advertisements. An advertisement in a workflow may comprise any form of advertising used in conjunction with web pages or other computer displays. Advertisements in workflows may comprise text, links, images, graphics, sounds, animations, movies. Advertisements in workflows may also comprise interactive components. For example an advertisement for a cleaning service might prompt a user to enter an address to locate a franchise of the cleaning service near a given property. Or for example, an advertisement may be a click-to-call advertisement, wherein clicking the ad places a phone call to the advertiser via the computer displaying the workflow. In other embodiments, an advertisement may comprise any other means for contacting the advertiser, including electronic mail, fax, SMS, instant messaging, and chat functionality. ¶ 53-57, After displaying, to a user of a workflow, a screen corresponding to a step in the workflow, the screen providing an input for the user to recommend a potential advertiser corresponding to the workflow (step 601); a client may receive, from the user, input corresponding to at least one recommended advertiser for the workflow (step 603). The input may be received via any input device. In some embodiments, the input may be stored locally while a user completes a workflow step.)

It would have been obvious to one of ordinary skill in the art at the time of Applicant’s invention to modify Parameshwar to include/perform a plurality of individual workflow stages that are sequentially presented to the user to complete a task, as taught/suggested by Schauser. This known technique is applicable to the system of Parameshwar as they both share characteristics and capabilities, namely, they are directed to advertisement workflow management. One of ordinary skill in the art would have recognized that applying the known technique of Schauser would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of Schauser to the teachings of Parameshwar would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such workflow stage features into similar systems. Further, applying a plurality of individual workflow stages that are sequentially presented to the user to complete a task would have been recognized by those of ordinary skill in the art as resulting in an improved system that would allow the user a defined process of tasks within the workflow.

The combination of Parameshwar and Schauser does not specifically teach an invitation as claimed. 

However, the combination of Parameshwar, Schauser, and Aher teaches sending the user an invitation to select a desired subsequent workflow stage following the current workflow stage at which to receive details of an advertisement associated with the deferrable marketing action (Aher, ¶ 4, Systems and methods described herein are also provided for scheduling an action, initially scheduled to occur at a first time within the presentation of the media asset, to occur at a later second time, in response to receiving selection of the option to delay the action. Such features provide an option for delaying an action (e.g., an advertisement) to a later time during presentation of a media asset, to enhance the user experience of consuming the asset (e.g., by allowing a user to delay presentation of an advertisement in order to finish a particular scene of the episode). ¶ 28-32, In another aspect of this disclosure, FIG. 2 shows an example of delaying the occurrence of an action (e.g., presentation of advertisement content 203) within the presentation of current media asset 201, where such action is scheduled to interrupt the presentation of the media asset 201. The user may be currently viewing media asset 201 (e.g., provided by a video-on-demand provider) having a start time 209, and where icon 202 indicates a current presentation position of the media asset 201. An action may be scheduled to occur at first time 204 within the presentation of the media asset 201. When the content presentation application determines that the first time 204 is approaching (e.g., that first time 204 is within a predetermined time period from the current presentation position 202), the user may be notified and provided with a selectable option 205 to delay the action to a later second time 207 within the presentation of the media asset. The delay may be associated with a specified delay time (e.g., set by the user or advertisement provider) to delay the advertisement content. If user selection of option 205 is not received before the scheduled time of action 203, the action (e.g., presentation of advertisement content) 203 may occur at the scheduled first time 204. ¶ 12-13 In some embodiments, the content presentation application may generate for presentation an indication that, in the absence of receiving selection of the option to delay the action, the advertisement content will be presented at the first time (e.g., a countdown)., ¶ 43, 78, Fig. 5-7);

receiving a user input indicating the selected desired subsequent workflow stage (Aher, ¶ 28-32, In another aspect of this disclosure, FIG. 2 shows an example of delaying the occurrence of an action (e.g., presentation of advertisement content 203) within the presentation of current media asset 201, where such action is scheduled to interrupt the presentation of the media asset 201. The user may be currently viewing media asset 201 (e.g., provided by a video-on-demand provider) having a start time 209, and where icon 202 indicates a current presentation position of the media asset 201. An action may be scheduled to occur at first time 204 within the presentation of the media asset 201. When the content presentation application determines that the first time 204 is approaching (e.g., that first time 204 is within a predetermined time period from the current presentation position 202), the user may be notified and provided with a selectable option 205 to delay the action to a later second time 207 within the presentation of the media asset. The delay may be associated with a specified delay time (e.g., set by the user or advertisement provider) to delay the advertisement content. If user selection of option 205 is not received before the scheduled time of action 203, the action (e.g., presentation of advertisement content) 203 may occur at the scheduled first time 204. ¶ 43, FIG. 4 shows an illustrative block diagram of system 400 for presenting an option to skip current content and start presentation of a next media asset, in accordance with some embodiments of this disclosure, and/or presenting an option to delay an action scheduled to occur within presentation of a media asset, in accordance with some embodiments of this disclosure. System 400 may include a user equipment device (e.g., user television equipment 402, user computer equipment 404, wireless user communications device 406), content presentation server 416, media content source 420, advertisement content database 422… ¶ 34, 52-53, 60, 78);

and delaying the execution of the marketing action until the user reaches the selected desired subsequent workflow stage (Aher, ¶ 32-34, In the example of FIG. 1A, in response to determining that the presentation of the current media asset is not likely to be of interest to the user, the content presentation application generates for presentation selectable option 116, enabling the user to skip presentation of a remainder of the current media asset (e.g., advertisement content 110) and start presentation of a next media asset (e.g., the selected media asset 102). On the other hand, if the content presentation application had determined that the user is likely to be interested in the current advertisement content 110, the selectable option 116 to skip the advertisement may not be presented to the user. ¶ 43, 78). 

It would have been obvious to one of ordinary skill in the art at the time of Applicant’s invention to modify Parameshwar to include/perform sending the user an invitation to select a desired subsequent workflow stage following the current workflow stage at which to receive details of an advertisement associated with the deferrable marketing action, as taught/suggested by Aher. This known technique is applicable to the system of Parameshwar as they both share characteristics and capabilities, namely, they are directed to adding functionality to media assets. One of ordinary skill in the art would have recognized that applying the known technique of Aher would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of Aher to the teachings of Parameshwar would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such invitation stage features into similar systems. Further, applying sending the user an invitation to select a desired subsequent workflow stage following the current workflow stage at which to receive details of an advertisement associated with the deferrable marketing action would have been recognized by those of ordinary skill in the art as resulting in an improved system that would allow the user the ability to decide at which point to view an advertisement. 

Regarding claim 15,  Parameshwar discloses a computer program product to control a computing system to control deferrals of marketing actions in a sequential workflow, the computer program product comprising a computer readable storage medium having program instructions embodied therewith, the program instructions executable by an electronic computer processor  (Fig. 1, 11, ¶ 5-7, 36, 39, 56, 89-94); 

determining an active workflow initiated by a user (¶ 36, In at least some implementations, applications 108 include an advertising workflow application 109. In some implementations, the advertising workflow application 109 is a standalone application. In other implementations, the advertising workflow application 109 is included as part of another application, such as a video playing application or system software such as a computing device's operating system. The advertising workflow application 109 is configured to process and manage notifications regarding advertisements that are provided in conjunction with content, such as streaming video content that is consumed on the computing device. The advertising workflow application 109 includes functionality that enables a user to defer viewing the advertisement until a later time. This permits the user to immediately consume their content in a generally uninterrupted manner while, at the same time, opting to defer viewing of an advertisement. ¶ 44-45, User interface component 202 is representative of functionality that provides a user interface with various user interface instrumentalities with which a user may interact. For example, the user interface component can provide a user interface instrumentality that is selectable by a user to consume content, such as streaming videos and the like. For example, in some implementations, when content is received, a video player application can be launched to play the content. When an associated advertisement is received and played, a user interface instrumentality in the form of a user-selectable button can be rendered on top of the advertisement to enable the user to select to defer viewing of the advertisement. If the user-selectable button is selected by the user, the advertisement can be placed on the deferred advertisement queue for later viewing. A notification associated with the deferred advertisement can also be generated. The user interface component can also provide a notification panel that can display the notifications regarding advertisements as described below in more detail. The notification panel, in some implementations, can include an area for non-cancelable notifications (which cannot be visually removed) and an area for cancelable notifications (which can be visually removed). The user interface component can also provide an instrumentality to enable a user to defer viewing of an advertisement that is received with or otherwise associated with content that is received by a user's computing device. ¶ 24, 56);

receiving a user input requesting execution of a deferrable marketing action located at a current workflow stage of the active workflow (¶ 4-7, In one or more other implementations, a digital medium environment includes a computing device having an advertising workflow application that performs advertisement workflow management. One or more computer-readable storage media comprise instructions that are stored thereon that implement the advertising workflow application which, responsive to execution by the computing device, performs improved advertising workflow operations that include receiving content having an associated advertisement and providing an option to defer viewing of the advertisement until a later time. Responsive to determining that the option to defer viewing of the advertisement has been selected, viewing of the advertisement is deferred by: preparing a notification associated with the advertisement to be deferred; placing the notification in a notification panel associated with the computing device; and making an entry that represents the advertisement in a deferred advertisement queue. ¶ 22-25, The various implementations improve upon this forced advertisement model by providing an advertising workflow which allows users to defer video advertisements and watch the video advertisements on their computing device at their own convenience some time later. ¶ 47-48, The advertisement deferral component 206 is representative of functionality that enables a user to select an advertisement for deferral. The advertisement deferral component includes, in at least some implementations, management functionality to detect advertisements that are received, as by monitoring for incoming advertisements from ad servers or outgoing requests for advertisements, and manage the status of advertisements that have been deferred. For example, the advertisement deferral component can manage whether an advertisement's notification is cancelable or non-cancelable. This component can also track the state of the various notifications. For example, the advertisement deferral component can manage and track whether various thresholds have been met which might cause a notification to be transitioned from a cancelable notification to a non-cancelable notification, examples of which are provided below. ¶ 56-58);

and controlling the deferrable marketing action in response to the user input so as to delay execution of the deferrable marketing action (¶ 5-7, In one or more other implementations, a digital medium environment includes a computing device having an advertising workflow application that performs advertisement workflow management. One or more computer-readable storage media comprise instructions that are stored thereon that implement the advertising workflow application which, responsive to execution by the computing device, performs improved advertising workflow operations that include receiving content having an associated advertisement and providing an option to defer viewing of the advertisement until a later time. Responsive to determining that the option to defer viewing of the advertisement has been selected, viewing of the advertisement is deferred by: preparing a notification associated with the advertisement to be deferred; placing the notification in a notification panel associated with the computing device; and making an entry that represents the advertisement in a deferred advertisement queue. ¶ 80-81, In some implementations in which the user has deferred viewing one or more advertisements in favor of consuming their content, upon concluding their content viewing, the user can be prompted to view the advertisements that are saved in the deferred advertisement queue. ¶ 22-25, 47-48, 56-58, 70-72);

wherein controlling the execution comprises delaying the execution of the marketing action until a subsequent workflow stage located downstream from the current workflow stage (¶ 56-58, When the advertising workflow application detects these advertisements, as through the advertisement deferral component 206, the advertising workflow application can provide the user with an option to defer viewing of the advertisement. The deferring option can be implemented in different ways. For example, in some implementations, the deferring option can be provided without necessarily playing the advertisement. That is, before the advertisement is played, a user interface instrumentality can be rendered to enable the user to opt to defer viewing the advertisement. Alternately, in some implementations, the deferring option can be provided contemporaneously while playing the advertisement. This can enable the user to immediately defer viewing the advertisement. As an example, consider FIG. 4 which uses like numerals from FIG. 3. ¶ 72, By deferring advertisement viewing, a user is able to conveniently view content in a generally uninterrupted manner. In a sense, viewing deferral represents a contract between the user and the advertiser. In return for being able to view their content in a generally uninterrupted manner by deferring advertisement viewing, the user agrees to watch the advertisement at some time in the future. However, in some instances the deferred advertisement queue may come to hold a large number of deferred advertisements. In some implementations, measures may be taken to attempt to ensure that the number of deferred advertisements maintained in the deferred advertisement queue does not grow too large. ¶ 80-83, The video player service can also notify the advertising server about the ad click and the web browser can be redirected to the advertiser's ad click link to display the advertisement. In various implementations, each advertisement that has been deferred needs to be watched, even if the same advertisement has been deferred two or more times for different respective videos. The advertisement can then be removed from the deferred advertisement queue. Once the advertisement has been viewed, it will be removed from the notification panel and also from the deferred advertisement queue. The user can also be prompted at other times to view their deferred advertisements. For example, the user may be periodically prompted on a regular basis. Alternately or additionally, the user might be prompted when the number of deferred advertisements in the notification panel reaches a certain threshold. ¶ 68).

Parameshwar does not specifically disclose the sequential workflow stages as claimed. 

However, Schauser discloses the active workflow including a plurality of individual workflow stages that are sequentially presented to the user to complete a task (abstract, ¶ 26-30, The example workflow step 200 comprises a number of components 220a, 220b, 220c, 220d (generally 220). A component 220 may comprise any input and output grouping that enables a user to complete or specify information corresponding to a discrete task or item. In addition to the examples shown, example components may comprise an order component, a purchase component, an address entry component, a login component, a calendar entry, a chart, a ledger entry, and a general input or question component.  The example workflow step 200 comprises a number of advertisements. An advertisement in a workflow may comprise any form of advertising used in conjunction with web pages or other computer displays. Advertisements in workflows may comprise text, links, images, graphics, sounds, animations, movies. Advertisements in workflows may also comprise interactive components. For example an advertisement for a cleaning service might prompt a user to enter an address to locate a franchise of the cleaning service near a given property. Or for example, an advertisement may be a click-to-call advertisement, wherein clicking the ad places a phone call to the advertiser via the computer displaying the workflow. In other embodiments, an advertisement may comprise any other means for contacting the advertiser, including electronic mail, fax, SMS, instant messaging, and chat functionality. ¶ 53-57, After displaying, to a user of a workflow, a screen corresponding to a step in the workflow, the screen providing an input for the user to recommend a potential advertiser corresponding to the workflow (step 601); a client may receive, from the user, input corresponding to at least one recommended advertiser for the workflow (step 603). The input may be received via any input device. In some embodiments, the input may be stored locally while a user completes a workflow step.)

It would have been obvious to one of ordinary skill in the art at the time of Applicant’s invention to modify Parameshwar to include/perform a plurality of individual workflow stages that are sequentially presented to the user to complete a task, as taught/suggested by Schauser. This known technique is applicable to the system of Parameshwar as they both share characteristics and capabilities, namely, they are directed to advertisement workflow management. One of ordinary skill in the art would have recognized that applying the known technique of Schauser would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of Schauser to the teachings of Parameshwar would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such workflow stage features into similar systems. Further, applying a plurality of individual workflow stages that are sequentially presented to the user to complete a task would have been recognized by those of ordinary skill in the art as resulting in an improved system that would allow the user a defined process of tasks within the workflow.

The combination of Parameshwar and Schauser does not specifically teach an invitation as claimed. 

However, the combination of Parameshwar, Schauser, and Aher teaches sending the user an invitation to select a desired subsequent workflow stage following the current workflow stage at which to receive details of an advertisement associated with the deferrable marketing action (Aher, ¶ 4, Systems and methods described herein are also provided for scheduling an action, initially scheduled to occur at a first time within the presentation of the media asset, to occur at a later second time, in response to receiving selection of the option to delay the action. Such features provide an option for delaying an action (e.g., an advertisement) to a later time during presentation of a media asset, to enhance the user experience of consuming the asset (e.g., by allowing a user to delay presentation of an advertisement in order to finish a particular scene of the episode). ¶ 28-32, In another aspect of this disclosure, FIG. 2 shows an example of delaying the occurrence of an action (e.g., presentation of advertisement content 203) within the presentation of current media asset 201, where such action is scheduled to interrupt the presentation of the media asset 201. The user may be currently viewing media asset 201 (e.g., provided by a video-on-demand provider) having a start time 209, and where icon 202 indicates a current presentation position of the media asset 201. An action may be scheduled to occur at first time 204 within the presentation of the media asset 201. When the content presentation application determines that the first time 204 is approaching (e.g., that first time 204 is within a predetermined time period from the current presentation position 202), the user may be notified and provided with a selectable option 205 to delay the action to a later second time 207 within the presentation of the media asset. The delay may be associated with a specified delay time (e.g., set by the user or advertisement provider) to delay the advertisement content. If user selection of option 205 is not received before the scheduled time of action 203, the action (e.g., presentation of advertisement content) 203 may occur at the scheduled first time 204. ¶ 12-13 In some embodiments, the content presentation application may generate for presentation an indication that, in the absence of receiving selection of the option to delay the action, the advertisement content will be presented at the first time (e.g., a countdown)., ¶ 43, 78, Fig. 5-8);

receiving a user input indicating the selected desired subsequent workflow stage (Aher, ¶ 28-32, In another aspect of this disclosure, FIG. 2 shows an example of delaying the occurrence of an action (e.g., presentation of advertisement content 203) within the presentation of current media asset 201, where such action is scheduled to interrupt the presentation of the media asset 201. The user may be currently viewing media asset 201 (e.g., provided by a video-on-demand provider) having a start time 209, and where icon 202 indicates a current presentation position of the media asset 201. An action may be scheduled to occur at first time 204 within the presentation of the media asset 201. When the content presentation application determines that the first time 204 is approaching (e.g., that first time 204 is within a predetermined time period from the current presentation position 202), the user may be notified and provided with a selectable option 205 to delay the action to a later second time 207 within the presentation of the media asset. The delay may be associated with a specified delay time (e.g., set by the user or advertisement provider) to delay the advertisement content. If user selection of option 205 is not received before the scheduled time of action 203, the action (e.g., presentation of advertisement content) 203 may occur at the scheduled first time 204. ¶ 43, FIG. 4 shows an illustrative block diagram of system 400 for presenting an option to skip current content and start presentation of a next media asset, in accordance with some embodiments of this disclosure, and/or presenting an option to delay an action scheduled to occur within presentation of a media asset, in accordance with some embodiments of this disclosure. System 400 may include a user equipment device (e.g., user television equipment 402, user computer equipment 404, wireless user communications device 406), content presentation server 416, media content source 420, advertisement content database 422… ¶ 34, 52-53, 60, 78);

and delaying the execution of the marketing action until the user reaches the selected desired subsequent workflow stage (Aher, ¶ 32-34, In the example of FIG. 1A, in response to determining that the presentation of the current media asset is not likely to be of interest to the user, the content presentation application generates for presentation selectable option 116, enabling the user to skip presentation of a remainder of the current media asset (e.g., advertisement content 110) and start presentation of a next media asset (e.g., the selected media asset 102). On the other hand, if the content presentation application had determined that the user is likely to be interested in the current advertisement content 110, the selectable option 116 to skip the advertisement may not be presented to the user. ¶ 43, 78). 

It would have been obvious to one of ordinary skill in the art at the time of Applicant’s invention to modify Parameshwar to include/perform sending the user an invitation to select a desired subsequent workflow stage following the current workflow stage at which to receive details of an advertisement associated with the deferrable marketing action, as taught/suggested by Aher. This known technique is applicable to the system of Parameshwar as they both share characteristics and capabilities, namely, they are directed to adding functionality to media assets. One of ordinary skill in the art would have recognized that applying the known technique of Aher would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of Aher to the teachings of Parameshwar would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such invitation stage features into similar systems. Further, applying sending the user an invitation to select a desired subsequent workflow stage following the current workflow stage at which to receive details of an advertisement associated with the deferrable marketing action would have been recognized by those of ordinary skill in the art as resulting in an improved system that would allow the user the ability to decide at which point to view an advertisement. 

Other pertinent prior art references include Loheide et al. ( US 20180343484 A1) which discloses that the user options are selected after a defined time duration to defer one or more of the set of non-programming media items to the second client device. The presentation of the media stream at the first client device is resumed after deferral of one or more of the set of non-programming media items to the second client device. Bhogal et al. (US 9769539 B2) which discloses consumer-configurable alternative advertising reception with incentives. Manion et al. (US 20130290480 A1) which discloses content may also be delivered to the user terminal based on the evaluation of one or more conditions, including those related to the location of the user terminal, various HTTP header fields, the presence of specific HTML objects in a web page accessed by the user terminal, and the screen resolution of the user terminal, among other things.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMIE H AUSTIN whose telephone number is (571)272-7363. The examiner can normally be reached Monday, Wednesday, Thursday 7am-2pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Epstein can be reached on (571)270-5389. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JAMIE H. AUSTIN
Examiner
Art Unit 3683



/JAMIE H AUSTIN/Primary Examiner, Art Unit 3683